DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 recites: 

1. A vehicular interior rearview mirror assembly, the vehicular interior rearview mirror assembly comprising: 
a mirror head accommodating a reflective element; 
wherein the reflective element comprises a glass substrate having a surface thereof coated with a transflective mirror reflector; 
a mounting structure configured to attach at an interior portion of a vehicle equipped with the vehicular interior rearview mirror assembly; 
wherein the mirror head is pivotally attached at the mounting structure via a pivot joint, and wherein the pivot joint comprises (i) a ball element of the mounting structure and (ii) a socket element at the mirror head; 
a display device disposed within the mirror head, wherein the display device comprises a video display screen that, when actuated, displays video images viewable through the transflective mirror reflector of the reflective element; 
wherein, with the mounting structure attached at the interior portion of the vehicle, the displayed video images are derived from image data captured by a camera of the vehicle viewing exterior the vehicle; 
wherein, when the video display screen is not actuated, the transflective mirror reflector renders presence of the video display screen covert; 

an actuator disposed within the mirror head; 
wherein the actuator comprises (i) an actuator base attached at a rear portion of the reflective element, (ii) an actuator body pivotally attached at the actuator base, and (iii) an electrically operable motor; 
wherein the socket element is disposed at the actuator body and pivots with the actuator body relative to the actuator base; 27 
36782025.1wherein, with the mounting structure attached at the interior portion of the vehicle, and when the electrically operable motor is electrically operated, the actuator body pivots relative to the actuator base to pivot the mirror head relative to the socket element of the pivot joint, and wherein pivotal movement of the mirror head relative to the socket element of the pivot joint adjusts the reflective element between a mirror mode orientation and a display mode orientation; 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the reflective element is in the display mode orientation, the video display screen is actuated to display video images that are viewable through the transflective mirror reflector of the reflective element by a driver of the vehicle; 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the reflective element is in the mirror mode orientation, the video display screen is not actuated; and 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the reflective element is in the mirror mode orientation, the mirror head is manually adjustable via pivoting the mirror head and the socket element relative to the ball element of the mounting structure to position the reflective element to provide a rearward view to the driver of the vehicle.

Claim 17 recites: 

a mirror head accommodating an electrochromic reflective element; 
wherein the electrochromic reflective element comprises a front glass substrate having first and second surfaces and a rear glass substrate having third and fourth surfaces, with an electrochromic medium disposed between the second surface of the front glass substrate and the third surface of the rear glass substrate and bounded by a perimeter seal, and wherein the electrochromic reflective element comprises a transflective mirror reflector coated at the third surface of the rear glass substrate and in contact with the electrochromic medium; 
a mounting structure configured to attach at an interior portion of a vehicle equipped with the vehicular interior rearview mirror assembly; 
wherein the mirror head is pivotally attached at the mounting structure via a pivot joint, and wherein the pivot joint comprises (i) a ball element of the mounting structure and (ii) a socket element at the mirror head; 
a display device disposed within the mirror head, wherein the display device comprises a video display screen that, when actuated, displays video images viewable through the transflective mirror reflector of the electrochromic reflective element; 
wherein, with the mounting structure attached at the interior portion of the vehicle, the displayed video images are derived from image data captured by a camera of the vehicle viewing exterior the vehicle; 
wherein, when the video display screen is not actuated, the transflective mirror reflector renders presence of the video display screen covert; 
wherein the electrochromic reflective element has a length dimension and a width dimension, and wherein the video display screen has a length dimension and a width dimension, and wherein the length dimension of the video display screen is at least 75 percent of the length dimension of the electrochromic reflective element, and wherein the width dimension of the video display screen is at least 75 percent of the width dimension of the electrochromic reflective element; 
an actuator disposed within the mirror head; 31 
36782025.1wherein the actuator comprises (i) an actuator base attached at a rear portion of the electrochromic reflective element, (ii) an actuator body pivotally attached at the actuator base, and (iii) an electrically operable motor; 
wherein the socket element is disposed at the actuator body and pivots with the actuator body relative to the actuator base; 
wherein the actuator body is pivotable relative to the actuator base about a pivot axis at a first end of the actuator body, and wherein a cam is at a second end of the actuator body opposite from the first end of the actuator body, and wherein the cam engages a guide element of the actuator base; 
wherein the electrically operable motor, when electrically operated, rotates the cam whereby movement of the cam relative to the guide element pivots the actuator body relative to the actuator base; 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the electrically operable motor is electrically operated, the actuator body pivots relative to the actuator base to pivot the mirror head relative to the socket element of the pivot joint, and wherein pivotal movement of the mirror head relative to the socket element of the pivot joint adjusts the electrochromic reflective element between a mirror mode orientation and a display mode orientation; 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the electrochromic reflective element is in the display mode orientation, the video display screen is actuated to display video images that are viewable through the transflective mirror reflector of the electrochromic reflective element by a driver of the vehicle; 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the electrochromic reflective element is in the mirror mode orientation, the video display screen is not actuated; and 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the electrochromic reflective element is in the mirror mode orientation, the mirror head is manually adjustable via pivoting the mirror head and the socket element relative to the ball element of the mounting structure to position the electrochromic reflective element to provide a rearward view to the driver of the vehicle.


Claim 25 recites: 

25. A vehicular interior rearview mirror assembly, the vehicular interior rearview mirror assembly comprising: 
a mirror head accommodating an electrochromic reflective element; 
wherein the electrochromic reflective element comprises a front glass substrate having first and second surfaces and a rear glass substrate having third and fourth surfaces, with an electrochromic medium disposed between the second surface of the front glass substrate and the third surface of the rear glass substrate and bounded by a perimeter seal, and wherein the electrochromic reflective element comprises a transflective mirror reflector coated at the third surface of the rear glass substrate and in contact with the electrochromic medium; 

wherein the mirror head is pivotally attached at the mounting structure via a pivot joint, and wherein the pivot joint comprises (i) a ball element of the mounting structure and (ii) a socket element at the mirror head; 
a display device disposed within the mirror head, wherein the display device comprises a video display screen that, when actuated, displays video images viewable through the transflective mirror reflector of the electrochromic reflective element; 
wherein, with the mounting structure attached at the interior portion of the vehicle, the displayed video images are derived from image data captured by a camera of the vehicle viewing exterior the vehicle; 
wherein, when the video display screen is not actuated, the transflective mirror reflector renders presence of the video display screen covert; 34 
36782025.1wherein the electrochromic reflective element has a length dimension and a width dimension, and wherein the video display screen has a length dimension and a width dimension, and wherein the length dimension of the video display screen is at least 75 percent of the length dimension of the electrochromic reflective element, and wherein the width dimension of the video display screen is at least 75 percent of the width dimension of the electrochromic reflective element; 
an actuator disposed within the mirror head; 
wherein the actuator comprises (i) an actuator base attached at a rear portion of the electrochromic reflective element, (ii) an actuator body pivotally attached at the actuator base, and (iii) an electrically operable motor; 
wherein the socket element is disposed at the actuator body and pivots with the actuator body relative to the actuator base; 
wherein the actuator body is pivotable relative to the actuator base about a pivot axis at a first end of the actuator body; 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the electrically operable motor is electrically operated, the actuator body pivots relative to the actuator base to pivot the mirror head relative to the socket element of the pivot joint, and wherein pivotal movement of the mirror head relative to the socket element of the pivot joint adjusts the electrochromic reflective element between a mirror mode orientation and a display mode orientation; 
wherein the actuator comprises a first travel stop that limits pivotal movement of the actuator body relative to the actuator base when the electrochromic reflective element is pivoted to the mirror mode orientation, and wherein the first travel stop provides a first load path between the actuator base and the actuator body when the electrochromic reflective element is at the mirror mode orientation; 
wherein the actuator comprises a second travel stop that limits pivotal movement of the actuator body relative to the actuator base when the electrochromic reflective element is pivoted to the mirror mode orientation, and wherein the second travel stop provides a second load path between the actuator base and the actuator body when the electrochromic reflective element is at the display mode orientation; 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the electrochromic reflective element is in the display mode orientation, the 35 36782025.1video display screen is actuated to display video images that are viewable through the transflective mirror reflector of the electrochromic reflective element by a driver of the vehicle; 
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the electrochromic reflective element is in the mirror mode orientation, the video display screen is not actuated; and  
wherein, with the mounting structure attached at the interior portion of the vehicle, and when the electrochromic reflective element is in the mirror mode orientation, the mirror head is manually adjustable via pivoting the mirror head and the socket element relative to the ball element of the mounting structure to position the electrochromic reflective element to provide a rearward view to the driver of the vehicle.

The closest prior art US 2015/0085337 A1 (“Lee”), US 5938166 (“Seichter”), US 2016/0129842 A1 (“Kuester”), and US 2014/0097320 A1 (“Rizk”) fail to anticipate or render the above underlined limitations in combination with the claim limitations as a whole obvious. Since claims 2-16 are dependent to independent claim 1; claims 18-24, to independent claim 17; claims 26-30, to independent claim 25; .      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Francis Geroleo/Primary Examiner, Art Unit 2485